                                                                                        rr \' T r\
                                                                                        r  i ■... L_ •-)
                                                                               U.S.DISIR'CT CO;JRi

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                      2019 RUG -8 PH U- OU
                                                 )                             CLERK.
IN RE: COLLATERAL SCHEDULE                       )          MC 419-007              SO.

                                                 )


    GENERAL ORDER AMENDING FORFEITURE OF COLLATERAL SCHEDULE

       IT IS HEREBY ORDERED that the Forfeiture of Collateral Schedule adopted by this

Court pursuant to Local Criminal Rule 58 is amended to reflect changes in Veterans

Administration collateral forfeiture amounts, add FBI collateral forfeiture amounts for airport

and aircraft offenses, and add National Park Service collateral forfeiture amounts.

       IT IS FURTHER ORDERED that this amendment be entered of record upon the

minutes of the Court for each of its statutory divisions, that the Clerk publish it on the

Court's website, and that a copy of this amendment be furnished to the Eleventh Circuit

Court of Appeals and the Administrative Office of the United States Courts.

       so ORDERED this ^ day of August, 2019.


                                             J.RAl
                                             CHIEF~Ji?bGE
                                             UNITgD STATES DISTRICT COURT JUDGE
                                                iUTHERN DISTRICT OF GEORGIA
